Citation Nr: 1038221	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  06-31 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for low back strain with 
arthritis and degenerative disc disease (low back disability), 
currently evaluated as 60 percent disabling.

2.  Entitlement to a total disability rating for individual 
unemployablity due to service-connected disabilities (TDIU).

3.  Entitlement to service connection for right hip disability.

4.  Entitlement to service connection for left hip disability.

5.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of service connection for right 
knee disability.

6.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of service connection for left 
knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from January 1982 to May 1982. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2005 and May 2010 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the evidence reveals that further development is 
necessary.  Although the Veteran had a VA examination in June 
2005, the Veteran, in a statement received by VA in April 2007, 
reported that his back disability has worsened.  As such, the 
Board agrees with the Veteran's representative that VA is 
required to afford him a contemporaneous VA examination to assess 
the current nature, extent and severity of his back disability.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the 
Board has no discretion and must remand this claim.

With respect to the Veteran's claim of entitlement to a TDIU, 
this issue is inextricably intertwined with the issue being 
remanded, and, accordingly, must be remanded as well.  

Finally, in a statement received by VA in June 2010, the Veteran 
expressed disagreement with the denial of service connection 
bilateral hip and knee disabilities in a May 2010 rating 
decision.  The Board accepts the Veteran's June 2010 statement as 
a Notice of Disagreement with the May 2010 rating decision.  See 
38 C.F.R. § 20.201 (2009).  To date, however, the claims folder 
does not reflect that the RO has not issued the Veteran a 
Statement of the Case (SOC) with respect to these claims.  Under 
the circumstances, the Board has no discretion and is obliged to 
remand these issues to the RO for the issuance of an SOC.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. 
Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1.  After associating all outstanding records 
with the claims folder, the RO should schedule 
the Veteran for an appropriate VA examination 
to determine the nature, extent, frequency and 
severity of any orthopedic and neurologic 
impairment related to the Veteran's back 
disability.  The claims folder should be made 
available to and reviewed by the examiner.

The examiner should identify all back orthopedic 
pathology found to be present.  The examiner 
should conduct all indicated tests and studies, 
to include range of motion studies expressed in 
degrees and in relation to normal range of 
motion, and should describe any pain, weakened 
movement, excess fatigability, and incoordination 
present.  To the extent possible, the examiner 
should express any functional loss in terms of 
additional degrees of limited motion of the 
Veteran's back.  

In addition, if possible, the examiner should 
state whether the back disability has been 
productive of any incapacitating episodes, which 
are defined as periods of acute signs and 
symptoms that require bed rest prescribed by a 
physician or treatment by a physician, and if so, 
the frequency and duration of those episodes.  

Further, the examiner should also discuss the 
nature and severity of any right or left-sided 
radiculopathy or neuropathy found to be present.  
The examiner must also state whether the Veteran 
has bowel or bladder problems related to his low 
back disability.

The examiner must also indicate the impact the 
Veteran's low back disability has on his ability 
to secure or follow a substantially gainful 
occupation.

All findings and conclusions should be set forth 
in a legible report. 

2.  The RO must issue the Veteran an SOC with 
respect to his claims of service connection for 
right and left hip disability, and to whether new 
and material has been received to sufficient to 
reopen claims of service connection for right and 
left knee disability, to include notification of 
the need to timely file a Substantive Appeal to 
perfect his appeal on these issues.

3.  Then, the RO or the AMC should readjudicate 
the issues of a rating in excess of 60 percent 
for low back disability and entitlement to a 
TDIU.  If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, a 
Supplemental Statement of the Case should be 
issued to the Veteran and his representative.  
The requisite period of time for a response 
should be afforded.  Thereafter, the case should 
be returned to the Board for further appellate 
action, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

